In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated November 6, 1996, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs failed to demonstrate the existence of a triable issue of fact as to whether the injured plaintiff sustained serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955; Friedman v U-Haul Truck Rental, 216 AD2d 266; Beckett v Conte, 176 AD2d 774). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.